DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the 03/22/2021 response, the applicant removed the text from claims 10-24, but indicated that the claims are “withdrawn”. Claims 10 – 24 are not indicated as “Withdrawn – currently amended”; claim text is required for claims indicated as “withdrawn” (see 37 CFR 1.121 (c) (2) and (3)). In view of all of the claim text being removed, the claims are being treated as cancelled (see 37 CFR 1.121 (c) (4)). Applicants can reinstate cancelled claims by adding the claims as “new” (see 37 CFR 1.121 (c) (5)).
Response to Amendment and Status of Claims
	Applicant’s amendment filed 03/22/2021 has been entered. Claims 2-3 have been amended, and claims 10-24 are cancelled (see section above). Accordingly, claims 1-9 are pending and are under examination.
	The applicant’s amendment to claim 2 obviates the 112(d) rejection of claim 2, which is hereby withdrawn. The 112(d) rejection of claim 3 has also been withdrawn in view of the applicant’s arguments, which are persuasive with regard to the 112(d) rejection (see page 5 of arguments).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed after the mailing date of the Non-Final Rejection on 10/20/2020.  The submission is in compliance with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US20160082408 A1; of record) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-8:
Scotto teaches the following duplex stainless steel composition [0019]-[0032], which overlaps with the claimed ranges:
Element (wt %)
Claim 1
Claim 2 (bolded differ from claim 1)
Scotto [0019]-[0032]
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<5.0
1.0-4.0
W
<4.0
<5.0
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6

0-2.0
0-2.0
0-1.0
S
0-0.02
0-0.01
0-0.01
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<5.0
3.0<Mo+W<5.0
1.0-6.0
Fe
Balance
Balance
Balance


With regard to the Mo and W contents and sum or Mo and W, as defined in claim 3, Scotto teaches overlapping Mo and W contents of 1.0-4.0% and 0-2.0% respectively, which corresponds to a Mo+W sum of 1.0-6.0%, and which overlaps with the range of between 3.0 and 5.0 as required by claim 3.
The ranges disclosed by Scotto additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
Although Scotto does not explicitly disclose the P content, it is known in the steel arts that P is an impurity in steel, and is preferably excluded or minimized as much as possible. Notably, Scotto discloses a similar steel with a disclosed P content of 0-0.04 [0033-0044]. The understanding that P is a known impurity is evidenced by Yamadera, who discloses a duplex stainless steel for use in urea manufacturing plants [Abstract], and who explicitly teaches that “P is an impurity which exerts a bad influence on hot workability and mechanical properties of the steel. Further, in a stainless steel, it causes deterioration of the corrosion resistance by grain boundary segregation. 0.04% is an allowable upper limit as an impurity. The content of P should be as low as possible within the upper limit.” [0045-0046]. The P content of Yamadera overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 9:
Scotto teaches the method as applied to claim 1 above, and further teaches a (urea [Abstract], [0008-0010]) synthesis loop which includes a high pressure section containing ammonium carbamate solution [0009], [0054], which meets the claimed limitation of “wherein said carbamate environment comprises one or more parts of a high pressure urea synthesis section in contact with ammonium carbamate solution”.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Notten (NPL; Notten, Giel; "Application of duplex stainless steel in the chemical process industry", 1997, KCI publishing, pp. 9-16) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-8:
Notten teaches the following duplex stainless steel (see section “5” on page 15) with the following composition:
Element (wt %)
Claim 1
Claim 2 (bolded differ from claim 1)
Notten (page 15, col. 2)
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<5.0
1.0-3.0
W
<4.0
<5.0
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6
Cu
0-2.0
0-2.0
0-1.0

0-0.02
0-0.01
0-0.010
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<5.0
3.0<Mo+W<5.0
1.0-6.0
Fe
Balance
Balance
Balance


Although Notten does not explicitly disclose the P content, it is known in the steel arts that P is an impurity in steel, and is preferably excluded or minimized as much as possible. This is evidenced by Yamadera, who discloses a duplex stainless steel for use in urea manufacturing plants [Abstract], and who explicitly teaches that “P is an impurity which exerts a bad influence on hot workability and mechanical properties of the steel. Further, in a stainless steel, it causes deterioration of the corrosion resistance by grain boundary segregation. 0.04% is an allowable upper limit as an impurity. The content of P should be as low as possible within the upper limit.” [0045-0046]. The P content of Yamadera overlaps with the claimed range.
The ranges disclosed by Notten additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
Notten further teaches that the duplex stainless steel is specially developed for carbamate service in urea plants (end of col. 1 on page 10); the duplex stainless steel is used for services including oxygen-free carbamate solutions (“1 Introduction” section on page 9), which meets the claimed step of “exposing a fluid comprising carbamate to a duplex stainless steel”.
Regarding claim 9:
Notten teaches the method as applied to claim 1 above, and further teaches that the carbamate solution (described in the “Introduction” section in page 9) is part of a high-pressure carbamate condenser (see end of col. 2 on page 10) which is part of a urea synthesis section (see col. 1, section “3.1”), which meets the claimed limitation of “wherein said carbamate .
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
	The applicant’s arguments with respect to the 112(d) rejection are found persuasive; thus, the 112(d) rejections have been withdrawn.
	The applicant’s arguments regarding Scotto and Yamadera allegedly not teaching the P content (see paragraphs 1-4 on page 6 of arguments) are respectfully not found persuasive. The arguments appear to be based on the idea that Scotto’s silence to the P content in steel A constitutes a failure to meet the claimed limitation of the P range. Notably, the claimed P range does not include a lower, non-zero bound and as such, P is not positively required by the claim. The argument is not persuasive with regard to P, because it is well-known in the metallurgical and steel arts that P is an impurity and is generally excluded as much as possible. Yamadera was relied upon to provide evidence that P is a well-known impurity. Furthermore, Yamadera was not relied upon to show that “every” duplex stainless steel should comprise 0-0.04 wt% P as alleged. Rather, Yamadera was relied upon to show that P is an 
The applicant’s arguments directed to Scotto failing to teach or suggest the Mo+W claim limitation (see last paragraph on page 6 to second full paragraph on page 8 of arguments) are respectfully not found persuasive. Scotto teaches overlapping Mo and W contents of 1.0-4.0% and 0-2.0% respectively, which corresponds to a Mo+W sum of 1.0-6.0%, and which overlaps with the range of between 3.0 and 5.0 as required by claim 3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the statement that the Office “impermissibly sums the amounts of these two different elements to synthesize a range of 1.0 to 6.0 wt%”, it is respectfully noted that any object/substance has a sum of elements equal to 100%, and in the case of Scotto’s steel, there is Mo and optionally W present, which would inherently result in a sum of the two elements.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (MPEP 2123 I). One of ordinary skill in the art would therefore understand that Scotto reference is relevant for all it contains, such as the Mo and W ranges of the disclosed composition, which effectively and inherently results in a sum that overlaps with the claimed sum.
prima facie case of obviousness based on overlapping ranges.
The applicant’s arguments directed to criticality of the claimed ranges and unexpected results (see second full paragraph on page 7 to second full paragraph on page 9 of arguments) are respectfully not found persuasive. Yamadera teaches that Mo is a basic element needed to maintain the corrosion resistance of a duplex stainless steel, and that the inventors discovered an alternative by substituting Mo with W, “which is similar to Mo in function and effect” [0028]. Thus, the applicant’s arguments directed to the applicant’s steel achieving unexpectedly superior results (such as passive corrosion rate) are not found persuasive, as the passive corrosion rate (which the claims are notably silent to) is predictable based on Scotto in view of Yamadera. The applicant’s corrosion rate in Table 3 are commensurate with the teachings of Yamadera, who teaches that Mo and W are effectively equivalent with regard to the property of corrosion resistance. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). 
The applicant’s steels have not demonstrated unexpected results with regard to Mo+W, particularly in view of 3.03% and 3.01% Mo+W being the only values tested within the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731